Case 8:19-mc-00699 Document 1-30 Filed 12/06/19 Page 1 of 2




                  Exhibit 25
                    Case 8:19-mc-00699 Document 1-30 Filed 12/06/19 Page 2 of 2
2/512019                                                                        Gmai1 - ENRC?




  M Gmaii                                                                        Mark Hollingsworth <markhollingswoгthxх~gmail.сom>


  ENRC?
   1 message

  Mark Hollingsworth <markhонingswоrthxx@gmail.com>                                                                           15 March 2013 at 13:44
  To: Benn simpson <gsimpson@fusiongps.com>

     Glenn,

     Just wondering if you have had any luck on SFO letter. The FT are very keen and will definitely run it - see their story
     on ENRC in today's FT.

     Good luck

     Mark




h ttps://mail .googl e.соm/mail/цјO?i k=1 f 121 e8645&view=pt&search=all &perm Chid=thread-f%3А 1429596484686107268&ѕi mpl=msg-f%3A 1429596484656107...   Ill
